    Case 1:21-cv-20744-MGC Document 14 Entered on FLSD Docket 03/02/2021 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern
                                                    __________   District
                                                               District     of Florida
                                                                        of __________

                    ANIMACCORD LTD.                                  )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 1:21-cv-20744-MGC
                                                                     )
    THE INDIVIDUALS, PARTNERSHIPS AND                                )
 UNINCORPORATED ASSOCIATIONS IDENTIFIED                              )
              ON SCHEDULE “A”                                        )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) THE INDIVIDUALS, PARTNERSHIPS AND UNINCORPORATED ASSOCIATIONS
                                           IDENTIFIED ON SCHEDULE “A”




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Richard Guerra, Esq.
                                           The Brickell IP Group, PLLC
                                           1101 Brickell Ave, South Tower, Suite 800
                                           Miami, FL 33131
                                           T: 305-728-8831
                                           rguerra@brickellip.com
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:           Mar 2, 2021
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                              s/ Patrick Edwards
     Case 1:21-cv-20744-MGC Document 14 Entered on FLSD Docket 03/02/2021 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:21-cv-20744-MGC

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                        , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                            .


           My fees are $                           for travel and $                  for services, for a total of $          0              .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
